This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-0806

                       In the Matter of the Welfare of the Children of:
                                   J. C. and T. S., Parents.

                                   Filed October 13, 2015
                                          Affirmed
                                      Bjorkman, Judge


                              Blue Earth County District Court
                                   File No. 07-JV-15-576

Michael Mountain, Mankato, Minnesota (for appellant J.C.)

Thomas K. Hagen, Rosengren Kohlmeyer Law Office Chtd., Mankato, Minnesota (for
appellant T.J.S.)

Ross E. Arneson, Blue Earth County Attorney, Susan DeVos, Assistant County Attorney,
Mankato, Minnesota (for respondent county)

Susan Kohls, St. Peter, Minnesota (guardian ad litem)

         Considered and decided by Kirk, Presiding Judge; Johnson, Judge; and Bjorkman,

Judge.

                          UNPUBLISHED OPINION

BJORKMAN, Judge

         Appellant challenges the termination of his parental rights to two children, arguing

that there are no statutory grounds for the termination. Because clear and convincing
evidence shows that reasonable efforts by the county failed to correct the conditions

leading to the children’s out-of-home placement, we affirm.

                                         FACTS

       Appellant T.J.S. (father) and J.C. (mother) are the parents of S.J.S., born

September 2009, and S.P.S., born May 2013. They were also the parents of M.S. and

C.S., who died as infants. Blue Earth County Child and Human Services (BECHS)

became involved with the parents in April 2008, when both mother and newborn M.S.

tested positive for THC. Mother and father agreed to voluntary child-protection services,

complied with a case plan and the case was closed in late August. Less than a month

later, M.S. died of an acute asthma attack.

       In 2010, BECHS received reports that father assaulted mother and that mother,

who was pregnant, tested positive for THC. C.S. was born in January 2011, and died a

few months later of Sudden Infant Death Syndrome. While investigating the death, law

enforcement noted concerns about the safety and condition of the couple’s home, and

discovered drug paraphernalia.

       BECHS reinstated services in April 2011 after receiving numerous reports of

unsafe and unsanitary home conditions, chemical use, domestic abuse, lack of

supervision, and father’s mental-health issues. Because the parents made little progress,

BECHS filed a petition in September, alleging that S.J.S. was in need of protection or

services. Both parents admitted the petition. The district court adjudicated S.J.S. a child

in need of protection or services (CHIPS) and ordered continued protective services.




                                              2
       On June 23, 2012, an off-duty police officer found two-year-old S.J.S. unattended

in the middle of a street wearing only a dirty diaper. Mother advised law enforcement

that father was watching S.J.S. at the time despite the fact that father was only permitted

to have supervised contact with S.J.S. On June 28, the district court granted BECHS

immediate custody of S.J.S. and he entered foster care. S.J.S. returned to mother’s care

on a temporary basis in early February 2013, but father’s contact with S.J.S. was limited

to supervised visits. Mother gave birth to S.P.S. on May 3. S.J.S. returned to mother’s

custody in late August.

       In October, father was convicted of selling a controlled substance and placed on

probation. He began an inpatient chemical-dependency treatment program in December,

but left within the first week. The next month, he entered a different inpatient program,

which he successfully completed.       Father then moved to a halfway house, but was

eventually discharged at the request of staff.

       On February 22, 2014, BECHS filed a CHIPS petition as to S.P.S., and requested

immediate custody of both children. The district court granted BECHS custody of the

children and they were placed in foster care. Case manager Sarah Johnson updated

father’s case plan, requiring him to: maintain a stable, secure, and safe home; address his

mental-health issues; abstain from using alcohol and drugs; comply with drug testing;

comply    with    his     probation   requirements;   follow   all   parenting-assessment

recommendations; and take all prescribed medications.

       In May, father was admitted into Family Dependency Treatment Court, but quit

the program after being threatened with termination due to lack of progress. He was


                                                 3
subsequently admitted into Adult Drug Court. In December, father was sanctioned by the

drug court for living in an unapproved residence and received a 21-day jail sentence.

After his release, father began renting a bedroom in a house that he acknowledged was an

inappropriate environment for children.

       Father had supervised visits with both children while they were in foster care. But

he was often unprepared for these visits, frequently arrived late or asked to end visits

early, and at times fell asleep while he was with the children. The supervised visits

originally took place at a government center, but were moved to an alternate location due

to father’s disruptive and threatening behavior. The frequency of visits decreased over

time because they were disruptive to the children, and exacerbating the children’s

behavioral issues that had begun to improve while they were in foster care. S.J.S.’s

therapist, John Seymour, Ph.D., eventually recommended that visits cease due to the

observed detrimental effect on the child.

       In November 2014, father underwent a parenting-capacity assessment with

Barbara Carlson, a licensed clinical and drug and alcohol counselor. Carlson indicated

that it was unlikely father has the ability to successfully parent his children and did not

appear to recognize the negative impact his persistent chemical dependency and legal

issues had on his family. She also stated that the bond between father and his children

was not secure and at times the children seemed reluctant to interact with him.

       Deena McMahon, a therapist and licensed social worker, further assessed the

attachment between father and the children the following month. Father declined to

participate in the interview component of this assessment. McMahon described the


                                            4
visitation session she observed as chaotic, noting that father struggled to manage both

children at once. She observed that father did not establish boundaries for the children or

set a good example with his own behavior.               McMahon also stated that father

demonstrated “little empathy” towards his children and had “no insight” into how his

choices and actions may have harmed them. She concluded that father has “chronic

parental capacity issues” making it likely the children would return to foster care if they

were again placed in his care.

         On February 9, 2015, BECHS petitioned to involuntarily terminate father’s

parental rights.1 At that time, the children had been in out-of-home placement for a year.

Father denied the petition and the case was tried on March 26. The district court found

that father failed to fully comply with his case plan and that termination was justified

because (1) father failed to comply with his parental duties, Minn. Stat. § 260C.301,

subd. 1(b)(2) (2014); (2) father is palpably unfit to parent, Minn. Stat. § 260C.301, subd.

1(b)(4) (2014); (3) reasonable efforts have failed to correct the condition that led to the

children’s out-of-home placement, Minn. Stat. § 260C.301, subd. 1(b)(5) (2014); and

(4) the children are neglected and in foster care, Minn. Stat. § 260C.301, subd. 1(b)(8)

(2014).     The district court also concluded that termination is in the children’s best

interests because they need a safe, stable home and appropriate parental care, which

father is not and will not be able to provide in the reasonably foreseeable future. Father

appeals.



1
    Mother consented to the termination of her parental rights.

                                               5
                                     DECISION

       Parental rights may be terminated “only for grave and weighty reasons.” In re

P.T., 657 N.W.2d 577, 591 (Minn. App. 2003), review denied (Minn. Apr. 15, 2003)

(quotation omitted). Termination is appropriate where clear and convincing evidence

supports at least one statutory ground for termination, and termination is in the best

interests of the child. In re Welfare of Children of S.E.P., 744 N.W.2d 381, 385 (Minn.

2008). We review a district court’s factual findings “to determine whether they address

the statutory criteria for termination and are not clearly erroneous.” In re Welfare of

Children of K.S.F., 823 N.W.2d 656, 665 (Minn. App. 2012). So long as the record

provides clear and convincing support for termination, we defer to the district court’s

determination that the statutory requirements for termination have been established. In re

Welfare of Children of J.R.B., 805 N.W.2d 895, 899-900 (Minn. App. 2011), review

denied (Minn. Jan. 6, 2012).

       Father challenges all four of the statutory grounds that the district court relied on

to terminate his parental rights. But he does not dispute the district court’s best-interests

determination.

       A district court may terminate parental rights if clear and convincing evidence

shows that reasonable efforts have failed to correct the conditions leading to the child’s

out-of-home placement. Minn. Stat. § 260C.301, subd. 1(b)(5); S.E.P., 744 N.W.2d at

385. It is presumed that reasonable efforts have failed upon a showing that (1) a child

under the age of eight has resided outside the parental home for six months, unless there

is regular contact and the parent has substantially complied with the out-of-home


                                             6
placement plan; (2) the court approved an out-of-home placement plan; (3) the conditions

leading to the child’s out-of-home placement have not been corrected; and (4) reasonable

efforts have been made by the social-services agency to rehabilitate the parent and reunite

the family. Id.

       Father only challenges the district court’s determination as to the final factor—that

BECHS’s efforts to reunite the family were reasonable under the circumstances.

Specifically, father contends that BECHS’s efforts were inadequate because they “were

not molded to [father’s] particular situation,” and in the absence of such tailored services

there was nothing he could do on his own that would lead to his “ultimate goal of

reunification.” We are not persuaded.

       When determining whether reasonable efforts were made, the district court must

examine “the length of the time the county was involved and the quality of effort given.”

In re Welfare of H.K., 455 N.W.2d 529, 532 (Minn. App. 1990), review denied (Minn.

July 6, 1990). The county’s efforts must be directed towards alleviating the conditions

that gave rise to the children’s out-of-home placement, and conform to the problems

presented. In re Welfare of Child of J.K.T., 814 N.W.2d 76, 88 (Minn. App. 2012). And

these efforts must “go beyond mere matters of form” to include genuine assistance that is

tailored to a parent’s needs. In re Welfare of J.A., 377 N.W.2d 69, 73 (Minn. App. 1985),

review denied (Minn. Jan. 23, 1986).

       The undisputed evidence shows that BECHS has provided a myriad of services to

father for many years. Since 2008, BECHS has provided: case management by social

worker Sarah Johnson; parenting and attachment assessments and recommendations;


                                             7
chemical-dependency treatment; individual therapy to address mental-health issues;

individual therapy for S.J.S.; supervised visits; foster care; two drug-court options; anger-

management counseling; and parenting-skills instruction during supervised visits. Father

does not identify other types of services that BECHS reasonably should have provided.

       Moreover, the services provided have been both ongoing and intensive. Case

manager Johnson has worked with father since 2012, creating and updating a court-

approved case plan with which father did not substantially comply. The parenting and

attachment assessors provided recommendations to help father develop a more stable

relationship with his children, as well as improve his own well-being. BECHS has also

facilitated supervised visitation over the years, with the frequency decreasing only after

S.J.S.’s therapist determined that these visits were detrimental. Visitation supervisor and

parenting educator Lisa Hopkins testified that she provided individual parenting training

to father during his weekly visits in late 2014. This instruction ended only because father

was incarcerated in December 2014.

       The record amply demonstrates that even with the benefit of these services father

has not made sufficient progress towards meeting his basic needs or the needs of his

children. The record consistently shows that father views himself as a victim and does

not comprehend the impact of his problematic behaviors on his children. Father’s own

testimony confirms this lack of awareness; he testified that BECHS was not telling him

what he needed to do to get his children back, even though the record demonstrates that

BECHS has worked with him on addressing his personal and parenting issues for years.




                                             8
       We do note that father has recently demonstrated a commendable commitment to

sobriety. Father testified, and his probation officer confirmed, that he had been sober for

almost 14 months at the time of trial—the longest period of sobriety father has

experienced since he was eight years old. But father is only beginning his recovery

journey. As Deena McMahon emphasized, father still needs to address serious personal

and mental-health issues that stem from abuse he experienced as a child. Only when he

does so, which McMahon opined will likely take years, can he successfully meet his

children’s needs.

       On this record, we conclude that father did not rebut the statutory presumption.

And we discern no abuse of discretion in the district court’s determination that clear and

convincing evidence shows that reasonable efforts have failed to correct the conditions

leading to S.J.S. and S.P.S.’s out-of-home placement.

       Because we conclude that reasonable efforts have failed to correct the conditions

leading to the children’s out-of-home placement, see Minn. Stat. § 260C.301, subd.

1(b)(5), we decline to consider his arguments regarding the remaining statutory

termination grounds. J.R.B., 805 N.W.2d at 906 (holding that this court may affirm a

termination of parental rights if at least one statutory basis for termination is present).

       Affirmed.




                                               9